EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Eyvazzadeh on 6/15/22. The claims have been amended as follows:

In claim 1, line 14, “a diaphragm inward from the basket” has been replaced with -- the basket inward --
In claim 1, line 16, “wherein the elastic member” has been replaced with -- wherein the first elastic member --
In claim 1, line 16, “to the beverage container” has been deleted.
In claim 1, line 17, “wherein the diaphragm is configured to damp the elastic recovery of the elastic member” has been replaced with -- wherein the constricted basket is configured to damp the elastic recovery of the first elastic member --
	In claim 1, the last line, “upward” has been replaced with -- upward through friction between the constricted basket and a beverage container inserted therein --
	In claim 10, line 2, “elastic members a first end” has been replaced with -- elastic members comprising a first end --
	In claim 11, “elastic members” has been replaced with -- elastic bands --

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734